Citation Nr: 0317409	
Decision Date: 07/24/03    Archive Date: 07/31/03

DOCKET NO.  02-16 186	)			DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether the reduction from 100 to 20 percent effective 
October 1, 2002, for the service-connected residuals of 
prostate cancer was proper.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

William J. Jefferson III,  Counsel 


INTRODUCTION

The veteran had active service from July 1967 to July 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
an October 2001 rating decision service connection for 
residuals of prostate cancer was granted, evaluated as 100 
percent disabling effective from July 6, 2001.  In a May 2002 
rating decision it was proposed that the veteran's 100 
percent disability evaluation for residuals of prostate 
cancer be reduced to a 0 percent evaluation, based on the 
veteran's failure to report for a scheduled VA medical 
examination.  

In a July 2002 rating decision, subsequent to a VA medical 
examination, the veteran's 100 percent disability evaluation 
for residuals of prostate cancer was reduced to a 20 percent 
rating in a final reduction pursuant 38 C.F.R. § 3.105(e).  
The veteran disagreed with the rating determination in August 
2002.  A Statement of the Case was issued in September 2002, 
confirming the 20 percent disability evaluation for residuals 
of prostate cancer.  A substantive appeal was received in 
October 2002.  


REMAND

In March 2003, the Board sent a letter to the veteran 
informing him of certain provisions of the Veterans Claims 
Assistance Act of 2000 (hereinafter VCAA).  See Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002) and implementing 
regulations, now codified at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  The Board sent the VCAA letter to 
the veteran under the provisions of 38 C.F.R. 
§ 19.9(a)(2)(ii).  However, this regulatory provision was 
recently invalidated by the United States Court of Appeals 
for the Federal Circuit.  Disabled American Veterans v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).  
 
In a September 2002 statement submitted by the veteran in 
conjunction with his claim, he reported that he continued to 
receive treatment at the Houston VA Medical Center (VAMC).  
VA has duty to obtain all records pertinent to the matter at 
hand.  Although the Board has bee attempting to develop 
evidence pursuant to 38 C.F.R. § 19.9(a)(2) (2002), this 
regulation was recently invalidated by the United States 
Court of Appeals for the Federal Circuit.  Disabled American 
Veterans v. Secretary of Veterans Affairs, Nos. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003).  One reason for the 
Federal Circuit's ruling appears to be that the regulation in 
question allowed the Board to consider additional evidence 
without having to remand the case to the RO for initial 
consideration which was contrary to the appellate scheme set 
forth in 38 U.S.C.A. § 7104(a) (West 2002).  In view of the 
Federal Circuit's holding, such development must now be 
undertaken by the RO.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:
 
1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), 
and implementing regulations, now 
codified at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  The RO should 
also advise the veteran of the evidence 
necessary to substantiate his claims, as 
well as what evidence he is to provide 
and what evidence VA will attempt to 
obtain.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).
 
2. The veteran's complete outpatient 
treatment records from July 2002 to the 
present should be obtained from the VA 
Medical Center, Houston, Texas, and 
associated with the claims folder. 
 
3.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the expanded record.  
If the 100 percent rating is not 
reinstated, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.
 
The purpose of this remand is to ensure compliance with the 
requirements of VCAA in keeping with the holding of the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003).
 
The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


